 HUDSON-HALBROOK, INC.Hudson-Halbrook,Inc.andAFL-CIO Laundry andDry Cleaning International Union Local No. 44, etal. Case AO-112June 25, 1968ADVISORY OPINIONThis is apetition filedon May 27, 1968, by Hud-son-Halbrook, Inc., herein called the Employerfor an Advisory Opinion in conformity with Sec-tions 102.98 and 102.99 of the National LaborRelations Board Rules and Regulations, Series 8, asamended.On May 29, 1968, AFL-CIO Laundryand Dry Cleaning International Union,Local No.44, herein called the Union,and its business agent,I.R. Reynolds,filed an answer to the petition.In pertinent part,the petition and answer allegeas follows:1.A petition for a permanent injunction wasfiled bythe Employer in the First Judicial DistrictCourt, Parish of Caddo, State of Louisiana, hereincalled the State Court,under Docket No.184406,seeking,inter alia,to enjoin the Union and its busi-ness agent from picketing the premises of the Em-ployer in Shreveport, Louisiana. On May 14, 1968,when the State Court maintained the declinatoryexception of no jurisdiction and dismissed the in-junction action,theEmployer petitioned for arehearing.2.The Employer,aLouisianacorporation,operates a retail dry cleaning and laundry businessunder the trade name of "One Hour Martinizing"at 5800 Mansfield Road, City of Shreveport, Parishof Caddo, State of Louisiana. According to the Em-277ployer,ithas an annual gross volume of business ofapproximately$50,000 and has "only minimalinter-state business transactions,or inflow or out-flow of goods or services in inter-state commerce."3. In its answer, the Union has not admitted,denied,or agreed to the aforesaid commerce data.4.The State Court has made no findings withrespect to the commerce data.5.No representation or unfair labor practiceproceeding involving the same labor dispute is nowpending before the Board.On the basis of the above, the Board is of theopinion that:1.The Employeris a retail enterprise engaged inthelaundryanddrycleaningbusinessinShreveport, Louisiana.2.The Board's current standard for the assertionof jurisdiction over retail enterprises within itsstatutory jurisdiction is an annual gross volume ofbusinessof at least $500,000(Carolina Supplies andCement Co.,122 NLRB 88, 89). Since the accuracyof the commerce data supplied by the Employerhas not been impeached or seriously placed indoubt by the Unionin its answer,we rely on thisdata for the purposes of rendering an AdvisoryOpinion. As it does not appear that the Employer'sannual gross volume of business exceeds$500,000,the Board's discretionary standard for the assertionof jurisdiction over retail enterprises has not beenmet.Accordingly, the parties are advised, under Sec-tion 102.103 of the Board's Rules and Regulations,Series 8,as amended,that on the allegations sub-mitted herein, the Board would not assert jurisdic-tion over the Employer's operations.172 NLRB No. 44